Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on January 5, 2022 is acknowledged.

Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-9, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Mogami. (U.S. Patent 9,533,495) 
	Mogami discloses the following claimed subject matter:
Re-claim 1, a liquid discharge head (41), comprising: a first group of nozzles (74, see printhead nozzle rows, col.11, lines 12+; fig.4) and a first group of actuators (72) corresponding to the first group of nozzles; a second group of nozzles and a second group of actuators corresponding to the second group of nozzles, wherein each of the first and second groups of nozzles is arranged along a first direction (X direction), and the second group of nozzles is shifted with respect to the first group of nozzles in a second direction crossing the first direction (Y direction); and a head drive circuit (43; figs.10, 11) configured to: receive a sequence of input data portions including first and second data portions; and select a setting mode between a first setting mode (merely switching between different sets of data of different SI and SP combination portion for driving a selected channel), in which the first group of actuators is driven based on the first input data portion and the second group of actuators is driven based on the second input data portion, and a second setting mode, in which the second group of actuators is driven based on the first input data portion and the first group of actuators is driven based on an input data portion that is after the first data portion in the sequence. (see abstract, fig.6, col.12, lines 47-54; figs.9A-C, cols.16-18; figs.12, 13, col.19, lines 7-45)

Re-claim 5, 15, wherein the head drive circuit is further configured to cause an input data portion having a first header value to be output to the first group of actuators during the first setting mode, and to cause the input data portion having the first header value to be output to the second group of actuators during the second setting mode. (described by associating a particular correlation between (n set) data input and (n+m) driving data output of nozzle rows; abstract, col.7, line 65-col.8, line 7; col.12, lines 23-32; col.16-20)

Re-claim 6, 16, wherein the head drive circuit is further configured to cause an input data portion having a second header value to be output to the second group of actuators during the second setting mode, and to cause an input data portion having a header value different from the first header value to be output to the first group of actuators during the second setting mode. (described by associating a particular correlation between (n set) data input and (n+m) driving data output of nozzle rows; abstract, col.7, line 65-col.8, line 7; col.12, lines 23-32; col.16-20)

Re-claim 7, 17, wherein the header value different from the first header value is equal to a third header value. (described by associating a particular correlation between (n set) data input and (n+m) driving data output of nozzle rows; abstract, col.7, line 65-col.8, line 7; col.12, lines 23-32; col.16-20)

Re-claim 8, 18, wherein the second header value is different from the third header value. (described by associating a particular correlation between (n set) data input and (n+m) driving data output of nozzle rows; abstract, col.7, line 65-col.8, line 7; col.12, lines 23-32; col.16-20)

Re-claim 9, wherein the first group of nozzles and the second group of nozzles are alternately arranged in the first direction. (fig.9B)

Re-claim 11, wherein the first group of the actuators partially overlaps the second group of actuators. (fig.4)

Re-claim 12, 20, wherein the head drive circuit includes a setting switch circuit configured to switch the setting mode between the first setting mode and to the second setting mode. (see 94c; fig.6)

Re-claim 13, a printer (100), comprising: a media conveyer (22) to convey a medium; and a print head configured to discharge ink onto the medium conveyed by the medium conveyer, the print head comprising: a first group of nozzles and a first group of actuators corresponding to the first group of nozzles; a second group of nozzles and a second group of actuators corresponding to the second group of nozzles, wherein each of the first and second groups of nozzles is arranged along a first direction, and the second group of nozzles is shifted with respect to the first group of nozzles in a second direction crossing the first direction; and a head drive circuit configured to: receive a sequence of input data portions including first and second data portions; and select a setting mode between a first setting mode, in which the first group of actuators is driven based on the first input data portion and the second group of actuators is driven based on the second input data portion, and a second setting mode, in which the second group of actuators is driven based on the first input data portion and the first group of actuators is driven based on an input data portion that is after the first data portion in the sequence. 

Re-claim 19, a method for driving a liquid discharge head including a first group of the actuators corresponding to a first group of nozzles and a second group of the actuators corresponding to a second group of nozzles, the method comprising: receiving a sequence of input data portions including first and second data portions; driving the first and second groups of actuators in a first setting mode, in which the first group of actuators is driven based on the first input data portion and the second group of actuators is driven based on the second input data portion; and driving the first and second groups of actuators in a second setting mode, in which the second group of actuators is driven based on the first input data portion and the first group of actuators is driven based on an input data portion that is after the first data portion in the sequence.

 	The printer and printing method recited in independent claims 13, 19 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2016/0096364 A1 to Suzuki et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853